         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MOTORISTS MUTUAL INSURANCE                             )
COMPANY,                                               )   2:20-cv-1406-RJC
                                                       )
                   Plaintiff,                          )
                                                       )   Judge Robert J. Colville
        vs.                                            )
                                                       )
HOWARD’S TOWING AND RECOVERY,                          )
LLC and HOWARD SZUMINSKY,                              )
                                                       )
                   Defendants.                         )



                                 MEMORANDUM OPINION

Robert J. Colville, United States District Judge

        Before the Court is the Motion to Intervene (ECF No. 7) filed by proposed intervenor-

defendant The Mosites Company, Inc (“Mosites”). Mosites seeks to intervene as of right in this

matter pursuant to Federal Rule of Civil Procedure 24(a)(2), and alternatively seeks permissive

intervention pursuant to Federal Rule of Civil Procedure 24(b). Mot. 1, ECF No. 7. Mosites

asserts that intervention is appropriate because Mosites is an interested party to this declaratory

judgment action commenced by Plaintiff Motorists Mutual Insurance Company (“MMIC”), and

further asserts that it seeks intervention to protect its purported rights and interests under the

relevant insurance policy at issue in this action. Id. The Court has jurisdiction in this matter

pursuant to 28 U.S.C. § 1332(a). Mosites’ Motion to Intervene has been fully briefed, and is ripe

for disposition.

   I.         Factual Background & Procedural History

        This declaratory judgment action seeks a determination as to whether MMIC has any duty

to defend or indemnify its named insured, Defendants Howard’s Towing and Recovery LLC and

                                                   1
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 2 of 25




its principal, Howard Szuminsky (collectively, “Howard’s Towing”), with respect to a number of

underlying lawsuits (“Underlying Lawsuits”)1 pursuant to an insurance policy issued to Howard’s

Towing by MMIC (Policy No. 33-301012-70E) ( “Policy”), effective December 16, 2016 to

December 16, 2017 and renewed effective December 16, 2017 to December 16, 2018. Compl. ¶

10, ECF No. 1; Br. in Opp’n 1, ECF No. 10. Mosites is a co-defendant with Howard’s Towing in

one of the Underlying Lawsuits, specifically the Waldron lawsuit. Id. at 2. With respect to the

claims and allegations set forth in Waldron, Mosites explains as follows:

        This is an insurance coverage dispute stemming from the Waldron litigation, a class
        action case concerning Howard’s Towing’s alleged involuntary towing practices in
        a large parking area located at the Eastside Shopping Center located on Centre
        Avenue in Pittsburgh, Pennsylvania. The plaintiffs in the underlying [Waldron]
        action claim that they parked their vehicles in the large parking area at the Eastside
        Shopping Center and Howard’s Towing removed their vehicles from the parking
        area and transported them to Howard’s Towing’s yard located at 60 Irvine Street,
        Pittsburgh, Pennsylvania.

        [The Waldron] [p]laintiffs were allegedly injured when Howard’s Towing charged
        them amounts in excess of the reasonable and permissible fees allowed by the City
        of Pittsburgh. [The Waldron] [p]laintiffs allege that they were damaged as a result
        of the negligence of a number of defendants, including Mosites. [The Waldron]
        [p]laintiffs allege that on the dates of the incidents, Mosites managed the Eastside
        Shopping Center on behalf of the property owners. Both Mosites and the Eastside
        Shopping Center property owners are defendants in the Waldron litigation.

Br. in Supp. 3, ECF No. 8 (citations omitted).



1
  The Underlying Lawsuits are eight lawsuits filed in the Court of Common Pleas of Allegheny County, Pennsylvania:
Mahon v. Howard’s, et al., GD-18-012021; Horsley v. Howard’s et al., GD-18-012027; Waldron v. Howard’s, et al.,
GD-18-012034 (“Waldron”); Markle v. Howard’s, et al., GD-18-012037; Knight v. Howard’s, et al., GD-18-012063;
Jones v. Howard’s, et al., GD-18-012298; Cohen v. Howard’s, et al., GD-18-012332; and Kozlowski v. Howard’s, et
al., GD-19-017159. Compl. ¶ 10, ECF No. 1. The Court notes that each of the seven class action cases (Kozlowski
was not filed as a class action and the Allegheny County docket indicates that Kozlowski was discontinued on October
12, 2020 (see Allegheny County Docket Document 29)) was originally assigned to the undersigned in the
undersigned’s capacity as the “Class Action Judge” in the Civil Division of the Court of Common Pleas of Allegheny
County. The dockets for the class action cases indicate that the undersigned’s involvement in the cases was limited
to entering orders permitting the filing of amended complaints and orders permitting some of the cases’ admission to
the “Commerce and Complex Litigation Center,” to which class actions are presumptively assigned. While
preliminary objections were filed while the cases were assigned to the undersigned, the cases were reassigned to
another judge following the undersigned’s transfer to the Criminal Division of the Court of Common Pleas of
Allegheny County prior to disposition of the same.

                                                         2
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 3 of 25




       In the Complaint for Declaratory Judgment (ECF No. 1) (“Complaint”) filed by MMIC in

this matter, MMIC explains that the Underlying Lawsuits involve claims brought against Howard’s

Towing and various property owners, operators, and/or groups of the same (“Property

Defendants”), including Mosites, related to Howard’s Towing’s purportedly illegal towing

practices. Compl. ¶¶ 13, 20, ECF No. 1. Specifically, MMIC explains:

       The Class Action Complaints allege that Howard’s [Towing] is “a known hyper-
       vigilant tow business,” engaged by the Property Defendants “to remove vehicles
       that are left unattended by drivers who park” at premises owned and operated by
       the Property Defendants, “but who do not patronize its tenants’ businesses.”

Id. at ¶ 20. MMIC further asserts that the Underlying Lawsuits allege that Howard’s Towing

“patrol[led] private parking lots vigilantly, remove[d] unattended, unauthorized vehicles that

[were] parked there without delay, and [held] those vehicles until their owners [paid]” “a fee that

substantially exceeds the maximum fees the City of Pittsburgh allows for such non-consensual

towing services.” Id. at ¶¶ 22-23. MMIC avers that Mosites has asserted crossclaims in Waldron

for common law contribution and indemnity predicated on the conduct that is alleged in the

Waldron complaint, as well as for contractual indemnity pursuant to two Service Agreements

entered into by Howard’s Towing and Mosites. Id. at ¶ 40.

       In the Complaint, MMIC sets forth the relevant terms of the Policy, Compl. ¶¶ 62-67, ECF

No. 1, and further alleges that it is presently defending Howard’s Towing in the Underlying

Lawsuits under a full and complete reservation of rights, id. at ¶ 11. MMIC avers that coverage

is not available under the Policy with respect the claims asserted in the Underlying Lawsuits for

several reasons, specifically:

       (a) lack of a covered “accident” or “occurrence”; (b) lack of “damages” payable
       because of “bodily injury” or “property damage”; (c) absence of coverage for
       punitive damages; (d) application of the “Expected or Intended Injury,” “Care,
       Custody or Control,” “Loss of Use,” “Damage To Impaired Property Or Property
       Not Physically Injured,” and “Knowing Violation of Rights of Another”

                                                3
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 4 of 25




         Exclusions; (e) lack of “personal and advertising injury”; (f) lack of “direct and
         accidental loss or damage” to a customer’s auto or loss of use resulting from such
         “accidental loss and damage”; and (g) lack of an “insured contract.”

Br. in Opp’n 2-3, ECF No. 10 (citing Compl. ¶¶ 73-85, ECF No. 1).

         MMIC commenced this action by filing the Complaint on September 17, 2020. Mosites

filed its Motion to Intervene, along with a Brief in Support (ECF No. 8), on December 30, 2020.

MMIC filed a Response (ECF No. 9) and a Brief in Opposition (ECF No. 10) on January 12, 2021.

On January 19, 2021, Howard’s Towing filed an Answer (ECF No. 11) to the Complaint. Mosites

filed a Reply (ECF No. 12) with respect its Motion to Intervene on January 19, 2021. After

seeking, and being granted, leave of Court, MMIC filed a Surreply (ECF No. 15) on January 26,

2021. Mosites filed a Motion for Oral Argument (ECF No. 16) on January 29, 2021, and this

Court entered an Order (ECF No. 17) denying the Motion for Oral Argument on February 5, 2021.

   II.      Legal Standard

         In considering a motion to intervene, a court “must accept as true the non-conclusory

allegations made in support of the motion to intervene.” Palladino v. Corbett, No. CIV.A. 13-

5641, 2014 WL 830046, at *1 (E.D. Pa. Mar. 4, 2014) (citing Olympic Sports Data Servs., Ltd. v.

Maselli, No. 07–117, 2008 WL 5377626, at *2 (E.D. Pa. Dec. 22, 2008)). With respect to

intervention of right, Federal Rule of Civil Procedure 24 provides:

         (a) Intervention of Right. On timely motion, the court must permit anyone to
         intervene who:

                (1) is given an unconditional right to intervene by a federal statute;
                or

                (2) claims an interest relating to the property or transaction that is
                the subject of the action, and is so situated that disposing of the
                action may as a practical matter impair or impede the movant’s
                ability to protect its interest, unless existing parties adequately
                represent that interest.


                                                  4
           Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 5 of 25




Fed. R. Civ. P. 24(a). Where a litigant seeks intervention as of right under Rule 24(a)(2), the

United States Court of Appeals for the Third Circuit has held that the litigant must establish:

          1) a timely application for leave to intervene, 2) a sufficient interest in the
          underlying litigation, 3) a threat that the interest will be impaired or affected by the
          disposition of the underlying action, and 4) that the existing parties to the action do
          not adequately represent the prospective intervenor’s interests.

Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220 (3d Cir. 2005) (citing Kleissler v. United

States Forest Service, 157 F.3d 964, 969 (3d Cir.1998)). “Each of these requirements must be met

to intervene as of right.” Treesdale, 419 F.3d at 220 (quoting Mountain Top Condominium Assoc.

v. Dave Stabbert Master Builder, Inc., 72 F.3d 361, 366 (3d Cir.1995)).

          With respect to permissive intervention, Federal Rule of Civil Procedure 24 provides, in

relevant part:

          (b) Permissive Intervention.

                  (1) In General. On timely motion, the court may permit anyone to
                  intervene who:

                          (A) is given a conditional right to intervene by a
                          federal statute; or

                          (B) has a claim or defense that shares with the main
                          action a common question of law or fact.

          ....

                  (3) Delay or Prejudice. In exercising its discretion, the court must
                  consider whether the intervention will unduly delay or prejudice the
                  adjudication of the original parties’ rights.

Fed. R. Civ. P. 24(b).

   III.       Discussion

          Mosites asserts that its interest in this litigation stems from its status as an “additional

insured” under the Policy, Br. in Supp. 1, ECF No. 8, and MMIC argues that Mosites’ claim that



                                                     5
             Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 6 of 25




it is an “additional insured” is insufficient, “both on its face and as a matter of law,” Br. in Opp’n

1, ECF No. 10. Alternatively, Mosites seeks permissive intervention on the basis that, as an

“additional insured,” it purportedly has a claim to coverage, i.e. a defense to MMIC’s claim that

coverage is unavailable under the Policy. Id. at 2; 7. In arguing that it is an “additional insured,”

Mosites relies on what it asserts is the “declarations page for the Policy.” Br. in Supp. 3, ECF No.

8. The documents on which Mosites relies are, in actuality, two “Certificates of Liability

Insurance” (ECF No. 8-2) dated December 19, 2016 and December 7, 2017, each of which contains

a       statement      under       the     section     titled     “DESCRIPTION             OF      OPERATIONS/

LOCATIONS/VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more

space is required)” that provides: “Certificate holder2 and eastside limited liability company,

eastside limited liability company II, eastside II Land Lease, LLC are named as additional insured

with a written contract.” Br. in Supp. Ex. B, ECF No. 8-2.

           Additionally, Mosites asserts in its Reply that intervention is warranted because: (1) the

Certificates of Insurance are ambiguous and should be construed in favor of coverage, Reply 2; 6-

7, ECF No. 12; (2) even if Mosites does not constitute an “additional insured” under the Policy, it

is nevertheless entitled to coverage as the holder of an “insured contract” and as an indemnitee of

Howard’s Towing, id. at 6; and (3) even if Mosites is not an “additional insured” or covered

indemnitee under the Policy, there is a factual issue regarding whether promissory estoppel

operates to bar MMIC from contending that Mosites is not covered under the Policy, id. at 7-9.

Mosites also asserts, in a single sentence and with no substantive explanation, that it is an

indispensable party to this action and must be joined to this litigation under Fed. R. Civ. P. 19(a).

Id. at 9.



2
    Mosites is identified in these documents as the “Certificate Holder.” Br. in Supp. Ex. B, ECF No. 8-2.

                                                           6
            Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 7 of 25




        Mosites further argues that the case law relied upon by MMIC in support of its argument

that certificates of insurance such as those at issue in this case cannot alone confer rights or modify

insurance policies under Pennsylvania law is inapposite because such case law dealt primarily with

motions for summary judgment, and asserts that intervention should be granted in this matter so

that discovery as to the “additional insured” status of Mosites can take place before the Court rules

on this issue. Id. at 2. The discovery that Mosites seeks in this matter pertains to:

        Under what circumstances the certificates of insurance were issued by the producer
        Spodek Rupp Fiore [Rupp-Fiore Insurance] (“Spodek”); what the relationship
        between Spodek and [MMIC] is; whether there were accompanying notations or
        other text confirming the certificates by Spodek; and whether MMIC
        communicated with Spodek, Howard’s Towing or Mosites regarding the
        certificates of insurance and purported coverage.

Id. at 5.

        MMIC argues that Mosites’ purported “additional insured” status under the Policy is

“solely predicated” on “standard form Acord Certificates of Insurance, produced by Howard’s

[Towing’s] Agent, Rupp-Fiore Insurance,” which contain “standard notice provisions indicating

that the Certificates do not confer any rights, do not modify the Policy, and specifically state that

in order for Mosites, as the certificate holder, to qualify as an ‘additional insured,’ the Policy must

be endorsed or contain provisions providing ‘additional insured’ status.” Br. in Opp’n 3, ECF No.

10. MMIC asserts that Mosites is not named or listed on the Policy as an “additional insured” and

that there are no provisions or endorsements pursuant to which Mosites could qualify as an

“additional insured” under the Policy. Id. MMIC argues that Mosites fails to set forth a non-

conclusory, non-speculative claim that there is any “legal mechanism by which the Policy could

be modified to include Mosites as an ‘additional insured.’” Surreply 2, ECF No. 15. MMIC avers

that Mosites’ Motion to Intervene should thus be denied because Mosites does not have a legally




                                                  7
           Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 8 of 25




cognizable interest, claim, or defense in this matter warranting intervention. Br. in Opp’n 1, ECF

No. 10.

          MMIC further argues that certificates of insurance are insufficient to modify a policy by

estoppel. Br. in Opp’n 6-8, ECF No. 10. MMIC also argues that Mosites’ assertion that the

Certificates of Liability Insurance are ambiguous, or that the Policy is ambiguous in light of the

Certificates, must fail because Mosites advances no reasonable alternative interpretation of either

document, as the Certificates of Liability Insurance plainly explain that they are not contracts and

do not modify the Policy, and that “additional insured” status would require an endorsement or

“additional insured provisions” in the Policy itself. Surreply 3-4, ECF No. 15. MMIC argues that,

to the extent that Mosites relies on terms in the Policy to argue that coverage is available to

Mosites, neither the definition of “Insured Contract” nor the “Insured Contract” Exception to the

“Contractual Liability” Exclusion creates coverage for Mosites, and further argues that there is no

claim asserted against Mosites to which these provisions would apply. Id. at 4-6. Finally, MMIC

argues that Mosites has no demonstrable interest in this litigation, and that its conclusory assertion

that it is an indispensable party under Rule 19 should be rejected. Id. at 6-7.

          With respect to intervention as of right, the Court notes that MMIC does not challenge the

timeliness of Mosites’ Motion to Intervene, and the Court concludes that the Motion to Intervene,

which was filed before Howard’s Towing had filed its Answer to the Complaint, is timely. Also,

given that Howard’s Towing has now filed an Answer in this matter, the Court also summarily

rejects any assertion in Mosites’ briefing as to a potential finding of default against Howard’s

Towing, as well as Mosites’ speculation respecting Howard’s Towing’s ability to defend against

MMIC’s claims in this litigation. See Br. in Supp. 6, ECF No. 8.




                                                  8
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 9 of 25




       Turning to the issue of whether Mosites has a sufficient interest in this litigation and

whether that interest may be impaired or affected by this action, the United States Court of Appeals

for the Third Circuit has explained that, “[t]o justify intervention as of right, the applicant must

have an interest ‘relating to the property or transaction which is the subject of the action’ that is

‘significantly protectable.’” Kleissler v. U.S. Forest Serv., 157 F.3d 964, 969 (3d Cir. 1998)

(quoting Donaldson v. United States, 400 U.S. 517, 531 (1971)). In Treesdale, 419 F.3d 216, the

United States Court of Appeals for the Third Circuit, quoting its decision in Mountain Top, 72

F.3d 361, explained:

       While the precise nature of the interest required to intervene as of right has eluded
       precise and authoritative definition, some general guidelines have emerged. . . .
       [A]n intervenor’s interest must be one that is significantly protectable. [This means
       that] the interest must be a legal interest as distinguished from interests of a general
       and indefinite character. The applicant must demonstrate that there is a tangible
       threat to a legally cognizable interest to have the right to intervene. This interest is
       recognized as one belonging to or one being owned by the proposed intervenors. .
       . . In general, a mere economic interest in the outcome of litigation is insufficient
       to support a motion to intervene. Thus, the mere fact that a lawsuit may impede a
       third party’s ability to recover in a separate suit ordinarily does not give the third
       party a right to intervene. . . . While a mere economic interest may be insufficient
       to intervene, an intervenor’s interest in a specific fund is sufficient to entitle
       intervention in a case affecting that fund. Thus, when a particular fund is at issue,
       an applicant claims an interest in the very property that is the subject matter of the
       suit.

Treesdale, 419 F.3d at 220–21 (quoting Mountain Top, 72 F.3d at 366).

       With respect to interpretation of insurance contracts under Pennsylvania law, the Third

Circuit has explained:

       Under Pennsylvania law, courts interpret the meaning of insurance contracts by
       determining the intent of the parties as expressed by the policy language. If the
       language is unambiguous, the express terms of the contract are controlling. An
       ambiguous policy term is construed against the insurer. A contractual provision is
       ambiguous if it can reasonably be understood to have more than one meaning. But
       a court may not strain or distort the language to find an ambiguity where none
       exists.



                                                  9
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 10 of 25




Quincy Mut. Fire Ins. Co. v. Imperium Ins., 636 F. App’x 602, 605 (3d Cir. 2016) (footnotes

omitted) (citations omitted). “Disagreement regarding interpretation does not make a contract

ambiguous.” Quincy Mut. Fire Ins. Co. v. Imperium Ins. Co., No. CIV.A. 14-612, 2015 WL

1759146, at *3 (E.D. Pa. Apr. 17, 2015), aff’d sub nom. Quincy, 636 F. App’x 602 (citing Kiewit

Eastern Co., Inc. v. L & R Const. Co., Inc., 44 F.3d 1194 n. 6 (3d Cir. 1995)).

       Initially, while Mosites asserts that the arguments advanced by MMIC in opposition to the

Motion to Intervene, specifically that Mosites is not an “additional insured” under the Policy and/or

that MMIC cannot be estopped from denying coverage, are defenses to Mosites’ assertions of

coverage as opposed to a basis for a finding that Mosites does not have an interest in this litigation,

Reply 5-6, ECF No. 12, the Court notes that it is Mosites that has the burden of establishing its

interest in this litigation. Treesdale, 419 F.3d at 220. Mosites’ purported status as an “additional

insured,” as well as its argument that MMIC should be estopped from denying coverage to Mosites

because Mosites reasonably relied on the Certificates of Insurance, are arguments Mosites itself

relies on in asserting that intervention is appropriate.

       The December 19, 2016 Certificate of Liability Insurance contains the following

provisions:

       THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY
       AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
       CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND,
       EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
       BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A
       CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
       REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

               ....

       IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the
       policy(ies) must be endorsed. . . .

               ....

                                                  10
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 11 of 25




       THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED
       BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE
       POLICY    PERIOD  INDICATED.      NOTWITHSTANDING    ANY
       REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER
       DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE
       ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE
       POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
       EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN
       MAY HAVE BEEN REDUCED BY PAID CLAIMS.

Br. in Supp. Ex. B, ECF No. 8-2. The December 7, 2017 Certificate of Liability Insurance is

substantively identical to the December 19, 2016 Certificate, but replaces the language of the

sentence beginning with “IMPORTANT” with the following: “IMPORTANT: If the certificate

holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED

provisions or be endorsed.” Id. As noted above, the Certificates of Liability Insurance on which

Mosites’ relies also each contain a statement under the section titled “DESCRIPTION OF

OPERATIONS/ LOCATIONS/VEHICLES (ACORD 101, Additional Remarks Schedule, may be

attached if more space is required)” that provides: “[Mosites] and eastside limited liability

company, eastside limited liability company II, eastside II Land Lease, LLC are named as

additional insured with a written contract.” Id.

       To the extent that Mosites asserts that the Certificates of Liability Insurance are the source

of their interest in this litigation, the Court finds that any such interest cannot lie in contract.

Pursuant to their clear and unambiguous terms, the Certificates of Liability Insurance attached to

Mosites’ Brief in Support are not insurance contracts and do not modify or amend the Policy.

While the Certificates reference a “written contract,” Mosites has attached no such contract, and

does not otherwise argue that it has achieved “additional insured” status in the manner prescribed

in the Certificates of Liability Insurance.




                                                   11
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 12 of 25




        Mosites’ attempt to rely on the Certificates’ statement that Mosites is “named as additional

insured with a written contract” mirrors the situation presented in Quincy, 636 F. App’x 602. In

Quincy, a party seeking additional insured status also argued that a statement in a certificate of

insurance, specifically that “[the purported additional insured] is named as additional insured”

under the policy referenced in the certificate of insurance, established such additional insured

status. The Third Circuit explained:

                [Issuer of certificate of insurance] did not have authority to add [purported
        additional insured] as an additional insured through a certificate of insurance. The
        certificate of insurance specifically stated that it was for informational purposes
        only and did not modify the terms, exclusions, or conditions of the policy. The
        statement in the certificate of insurance that [purported additional insured] was an
        additional insured was without effect.

Quincy, 636 F. App’x at 606. The Third Circuit also cited to 17 Lee R. Russ et al., Couch on

Insurance § 242:33 (3d ed. 2005) for the following proposition:

        Where an entity requires another to procure insurance naming it an additional
        insured, that party should not rely on a mere certificate of insurance, but should
        insist on a copy of the policy. A certificate of insurance is not part of the policy—
        if it states that there is coverage but the policy does not, the policy controls.

Id. at 606 n.18. See also Whitford Land Transfer Co. v. Seneca Ins. Co., No. CIV.A. 08-71, 2008

WL 834385, at *4 (E.D. Pa. Mar. 27, 2008) (denying a motion to intervene filed by party claiming

additional insured status and explaining “[proposed intervenor/purported additional insured] is not

named anywhere in the professional liability policy as an insured, and it has provided no evidence

to show that it has any contractual right in regard to the insurance policy between [the insurer] and

[the insured].”).

        In this case, the Certificates of Liability Insurance upon which Mosites relies provide, in

pertinent part, that: (1) the Certificates were provided for informational purposes only; (2) they

confer no rights to Mosites; (3) they do not affirmatively or negatively amend, extend, or alter the



                                                 12
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 13 of 25




coverage afforded by the Policy; (4) the Certificates do no constitute contracts between MMIC,

the producer (i.e. Spodek Rupp Fiore Insurance), and Mosites; and (5) Mosites could only become

an “additional insured” through a Policy provision or endorsement.3 Importantly, the Certificates

of Liability Insurance could not confer rights to Mosites, were provided for informational purposes

only, could not amend the Policy, and do not allow for the creation of a contract between Mosites

and either MMIC or Spodek Rupp Fiore Insurance.4 In light of these plainly stated and abundantly

clear terms, the Court finds that the statement in the Certificates of Liability Insurance under a

section titled “DESCRIPTION OF OPERATIONS/ LOCATIONS/VEHICLES (ACORD 101,

Additional Remarks Schedule, may be attached if more space is required)” that Mosites is an

“additional insured with a written contract” is simply without effect.

         Under Pennsylvania law and the Third Circuit’s holding in Quincy, the Court finds that

there is only one reasonable interpretation of the Certificates of Liability Insurance, and that

interpretation is that the Certificates of Liability Insurance do not constitute insurance contracts

and do not, and cannot, confer “additional insured” status to Mosites. See Quincy, 636 F. App’x

at 606 (“The statement in the certificate of insurance that [purported additional insured] was an

additional insured was without effect.”); see also id. (“The district court correctly determined that

no reasonable jury could find that [purported additional insured] reasonably relied on the certificate

of insurance. It is unreasonable to rely on a certificate of insurance that explicitly disclaims



3
  Again, Mosites does not argue that it achieved “additional insured” status in this manner. Notably, the July 8, 2017
“Service Agreement” between Mosites and Howard’s Towing attached to Mosites’ Proposed Answer, Affirmative
Defenses, and Counterclaim as Exhibit B acknowledges the endorsement requirement. See ECF No. 12-1 at 42 (“It
must specifically state on the Certificate of Insurance that Additional Insured status is afforded to these entities with
respect to General Liability, Business Auto and Umbrella / Excess Liability insurance. The required Additional
Insured Endorsements shall accompany the Certificate of Insurance.” (emphasis added)). The other “Service
Agreements” similarly acknowledge the endorsement requirement. See ECF No. 12-1 at 30; 56.
4
  Accordingly, if the only representation at issue respecting Mosites’ “additional insured” status is a statement by
Spodek Rupp Fiore Insurance in the Certificate of Insurance, the same clearly cannot create a binding contract between
MMIC and Mosites.

                                                          13
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 14 of 25




conferring any rights.” (footnote omitted)). Accordingly, the Court finds that the terms of the

Certificates of Liability Insurance are clear and unambiguous and that they do not render the Policy

ambiguous, and the Court further rejects Mosites’ assertions of ambiguity. To the extent that

Mosites asserts that the Certificates of Liability Insurance attached to its Brief constitute contracts

of insurance between MMIC and Mosites which result in Mosites’ purported “additional insured”

status or that the Certificates somehow modify or amend the Policy, the Court rejects any such

assertion for the reasons discussed above.

       Mosites further argues that, even if Mosites is not an “additional insured” under the express

terms of the Policy, there is a factual issue regarding whether promissory estoppel operates to bar

MMIC from contending that Mosites is not covered as an “additional insured” under the Policy.

Because Mosites fails to set forth a promise or representation on the part of MMIC in either its

briefing in support of its Motion to Intervene or its Proposed Answer, Affirmative Defenses, and

Counterclaim that could possibly support relief under Pennsylvania law, the Court disagrees with

Mosites that there exists an issue of fact that should preclude denial of the Motion to Intervene on

the basis of Mosites’ failure to sufficiently set forth a claim for promissory estoppel at this time.

Again, Mosites has the burden of establishing its interest in this litigation, Treesdale, 419 F.3d at

220, and has simply not set forth sufficient facts to support an assertion of promissory estoppel in

this action with respect to its purported status as an “additional insured.”

       Under Pennsylvania law, “promissory estoppel is appropriate where ‘(1) the promisor

makes a promise that he reasonably expects to induce action or forbearance by the promisee, (2)

the promise does induce action or forbearance by the promisee, (3) and injustice can only be

avoided by enforcing the promise.’” Admiral Ins. Co. v. Liberty Mut. Fire Ins. Co., No. CV 18-

2492, 2019 WL 3890318, at *6 (E.D. Pa. Aug. 19, 2019), appeal dismissed sub nom. Admiral Ins.



                                                  14
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 15 of 25




Co v. Liberty Mut. Fire Ins., No. 19-3112, 2020 WL 1330691 (3d Cir. Jan. 28, 2020) (quoting W.

Chester Univ. Found. v. MetLife Ins. Co. of Connecticut, 259 F. Supp. 3d 211, 222 (E.D. Pa.

2017)). Allegations that a party made “promises and representations” to a plaintiff “generally—

without specifying the nature of same, to whom they were made or when—constitute mere legal

conclusions which fail to state a plausible claim upon which relief can be granted under a

promissory estoppel theory.” Johnson v. Dunkin' Donuts Franchising L.L.C., No. CIV.A. 11-

1117, 2012 WL 1828028, at *12 (W.D. Pa. May 18, 2012).

       “In the insurance context, ‘there must be such conduct on the part of the insurer as would,

if the insurer were not estopped, operate as a fraud on some party who has taken or neglected to

take some action to his own prejudice in reliance thereon.’” Nationwide Prop. & Cas. Ins. Co v.

Shearer, 650 F. App’x 115, 117–18 (3d Cir. 2016) (quoting Titan Indem. Co. v. Cameron, 2002

WL 242346, at *2 (E.D. Pa. Feb. 19, 2002)). “Accordingly, an insured must show “(1) an

inducement, whether by act, representation, or silence when one ought to speak, that causes one to

believe the existence of certain facts; (2) justifiable reliance on that inducement; and (3) prejudice

to the one who relies if the inducer is permitted to deny the existence of such facts.” Id. at 118

(quoting TIG Ins. Co. v. Tyco Int’l Ltd., 919 F.Supp.2d 439, 456-57 (M.D. Pa. 2013)).

       The Third Circuit in Quincy also addressed a materially similar argument to the one raised

by Mosites in this case respecting promissory estoppel, and ultimately held:

       Under both Pennsylvania and New Jersey law, to establish coverage by estoppel,
       the insured must have reasonably and detrimentally relied on a misstatement by the
       insurer that coverage existed. The district court correctly determined that no
       reasonable jury could find that [purported additional insured] reasonably relied on
       the certificate of insurance. It is unreasonable to rely on a certificate of insurance
       that explicitly disclaims conferring any rights.

Quincy, 636 F. App’x at 606 (footnotes omitted). The Third Circuit also cited three cases for the

following propositions:

                                                 15
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 16 of 25




         Via Net v. TIG Ins. Co., 211 S.W.3d 310, 314 (Tex.2006) (per curiam) (“Given the
         numerous limitations and exclusions that often encumber such policies, those who
         take such certificates at face value do so at their own risk.”); Ala. Elec. Coop., Inc.
         v. Bailey’s Constr. Co., 950 So.2d 280, 286 (Ala.2006) (finding reliance on
         certificate of insurance unreasonable as a matter of law); Greater N.Y. Mut. Ins. Co.
         v. White Knight Restoration, Ltd., 7 A.D.3d 292, 776 N.Y.S.2d 257, 258 (2004)
         (finding, in context of a fraud claim, no reasonable reliance on certificates of
         insurance “in the face of their disclaimer language”).

Id. at 606 n.20.

         The Court acknowledges that the trial court’s decision in Quincy was rendered at the

summary judgment stage, and is thus distinguishable. As noted above, however, Mosites also has

the burden of establishing its interest in this litigation. Treesdale, 419 F.3d at 220. The only

purported representation raised by Mosites in this case in support of its assertion of promissory

estoppel is a statement made by Spodek Rupp Fiore Insurance in the Certificates of Liability

Insurance, which explicitly disclaim conferring any rights, regarding Mosites’ purported

“additional insured” status. Such a representation alone, under the Third Circuit’s decision in

Quincy, simply cannot form the basis of an assertion of justifiable reliance by Mosites. There is

no reason to delay a decision to allow for discovery as to the relationship between MMIC and

Spodek Rupp Fiore Insurance, and whether the latter could otherwise bind the former outside of

the Certificates of Liability Insurance,5 where the only purported representation at issue was set

forth in certificates of insurance such as those at issue in this case.

         Mosites further argues that, “[i]f MMIC made representations to any relevant party or took

actions (and/or authorized Spodek to do same) that made Mosites believe that it was an additional

insured under the Policy, when it was not actually an additional insured, this would detrimentally

impact Mosites, and support a promissory estoppel claim.” Reply 8, ECF No. 12. Again, outside



5
 As noted above, the Certificates of Insurance explicitly provide that the Certificates confer no rights and that Spodek
Rupp Fiore Insurance could not bind MMIC by way of the Certificates of Insurance.

                                                          16
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 17 of 25




of the Certificates of Insurance, Mosites does not identify, in either its briefing in support of its

Motion to Intervene or its Proposed Answer, Affirmative Defenses, and Counterclaim, any other

representation on which it relied, and cannot credibly argue that discovery is required to identify

representations that caused Mosites to believe that it was an “additional insured,” as such

information would clearly be in Mosites’ possession at this juncture. The failure to identify the

nature of such a representation, to whom it was made, or when the representation was made,

requires rejection of Mosites’ assertion that a claim for promissory estoppel warrants intervention

as of right in this matter. See Johnson, 2012 WL 1828028, at *12.

       Finally, Mosites also asserts that, even if Mosites does not constitute an “additional

insured” under the Policy, it is nevertheless entitled to coverage as the holder of an “insured

contract” and as an indemnitee of Howard’s Towing. Reply 6, ECF No. 12. Essentially, Mosites

argues that it is entitled to coverage under the express terms of the Policy even if it is not a named

“insured” or “additional insured” under the Policy and even in the absence of the Certificates of

Liability Insurance or any other purported promise for coverage. In its Proposed Answer,

Affirmative Defenses, and Counterclaim, Mosites asserts that, pursuant to “Service Agreements”

entered into between Howards’ Towing and Mosites, Howards’ Towing is required to defend and

indemnify Mosites. ECF No. 12-1 at 16, ¶ 103. Mosites avers that the Policy makes clear “that

coverage extends to other parties for which Howard’s Towing assumes tort liability pursuant to

the terms of an agreement between the parties (i.e. an ‘insured contract’),” and further avers that

the “coverages portion of the [Policy] clearly contemplates MMIC providing a defense to and

indemnifying any of Howard’s Towing’s contractual indemnitees.” Id. at 17-18, ¶ 106 (citing

Compl. Ex. 24 at 93; 99-100; 105; 142; 154-155, ECF No. 1-24; Compl. Ex. 25 at 93; 99-100;




                                                 17
        Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 18 of 25




105; 143; 155-156, ECF No. 1-25). Mosites asserts that, as an indemnitee of Howard’s Towing,

it is entitled to coverage under the Policy. Id. at 18, ¶ 107.

       MMIC argues that neither the definition of “insured contract” nor the “insured contract”

exception to the “contractual liability” exclusion creates coverage for Mosites, and further argues

that there is no claim asserted against Mosites to which these provisions would apply. Id. at 4-6.

Specifically, MMIC asserts that the “insured contract” exception to the “contractual liability”

exclusion only preserves coverage for entities that are otherwise insured under the Policy if “(i)

the claim against that insured would be subject to the ‘contractual liability’ exclusion, but (ii) is

predicated on an ‘insured contract’ – that is, an agreement assuming the tort liability of another.”

Id. at 5. MMIC argues that “[n]either provision, on its own or in tandem, gives rise to any separate,

independent coverage obligation.” Id. MMIC argues that, because Mosites is not entitled to

coverage as an “insured” or “additional insured” under the Policy with respect to the claims at

issue, “there is no claim for which Mosites qualifies as [an] insured that would be subject to the

‘contractual liability’ exclusion, but preserved by the ‘insured contract’ exception.” Id.

       The Policy contains an “Insuring Agreement” relative to liability coverage in the “Garage

Coverage Form,” and sets forth a “contractual liability” exclusion, as well as the “insured contract”

exception to the same, as follows:

       B. Exclusions

               This insurance does not apply to any of the following:

                       ....

               2. Contractual

                       Liability assumed under any contract or agreement. But this
                       exclusion does not apply to liability for damages:




                                                  18
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 19 of 25




                          a. Assumed in a contract or agreement that is an “insured contract”
                          provided the “bodily injury” or “property damage” occurs
                          subsequent to the execution of the contract or agreement;

                          b. That the “insured” would have in the absence of the contract or
                          agreement.

Compl. ¶ 57, ECF No. 1. The Garage Coverage Form defines “insured contract,” in relevant part,

as follows:

        That part of any other contract or agreement pertaining to your garage business
        (including an indemnification of a municipality in connection with work performed
        for a municipality) under which you assume the tort liability of another to pay for
        “bodily injury” or “property damage” to a third party or organization. Tort liability
        means a liability that would be imposed by law in the absence of any contract or
        agreement[.]

Id. at ¶ 58.6

        Further, the Policy contains an “Insuring Agreement” in the “Commercial General Liability

Coverage Form,” which also sets forth a “contractual liability” exclusion, as well as the “insured

contract” exception to the same, as follows:

        2. Exclusions

                 This insurance does not apply to:

                          ....

                 b. Contractual Liability

                          “Bodily injury” or “property damage” for which the insured is
                          obligated to pay damages by reason of the assumption of liability in
                          a contract or agreement. This exclusion does not apply to liability
                          for damages:

                                   ....

                          (2) Assumed in a contract or agreement that is an “insured contract,”
                          provided the “bodily injury” or “property damage” occurs
                          subsequent to the execution of the contract or agreement. Solely for

6
 For the sake of clarity, the Court notes that the words “you” and “your” in the Garage Coverage Form refer to the
“Named Insured,” i.e. Howard’s Towing. See Compl. Ex. 24 at 139, ECF No. 1-24.

                                                       19
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 20 of 25




                        the purpose of liability assumed in an “insured contract,” reasonable
                        attorney fees and necessary litigation expenses incurred by or for a
                        party other than an insured are deemed to be damages because of
                        “bodily injury” or “property damage,” provided:

                                (a) Liability to such party for, or for the cost of, that party’s
                                defense has also been assumed in the same “insured
                                contract”; and

                                (b) Such attorney fees and litigation expenses are for defense
                                of that party against a civil or alternative dispute resolution
                                proceeding in which damages to which this insurance applies
                                are alleged.

Compl. ¶ 60, ECF No. 1. The Commercial General Liability Coverage Form defines “insured

contract,” in relevant part, as follows:

        That part of any other contract or agreement pertaining to your business (including
        an indemnification of a municipality in connection with work performed for a
        municipality) under which you assume the tort liability of another party to pay for
        “bodily injury” or “property damage” to a third person or organization. Tort
        liability means a liability that would be imposed by law in the absence of any
        contract or agreement.

Id. at ¶ 61.

        The Policy also contains a provision under the section titled “Supplementary Payments”

that provides:

        2. If we defend an insured against a “suit” and an indemnitee of the insured is also
        named as a party to the “suit,” we will defend that indemnitee if all of the following
        conditions are met:

                 a. The “suit” against the indemnitee seeks damages for which the insured
                 has assumed the liability of the indemnitee in a contract or agreement that
                 is an “insured contract”;

                 b. This insurance applies to such liability assumed by the insured;

                 c. The obligation to defend, or the cost of the defense of, that indemnitee,
                 has also been assumed by the insured in the same “insured contract”;




                                                  20
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 21 of 25




                   d. The allegations in the “suit” and the information we know about the
                   “occurrence” are such that no conflict appears to exist between the interests
                   of the insured and the interests of the indemnitee;

                   e. The indemnitee and the insured ask us to conduct and control the defense
                   of that indemnitee against such “suit” and agree that we can assign the same
                   counsel to defend the insured and the indemnitee; and

                   f. The indemnitee:

                            (1) Agreed in writing to:

                                      (a) Cooperate with us in the investigation, settlement or
                                      defense of the “suit”;

                                      (b) Immediately send us copies of any demands, notices,
                                      summonses or legal papers received in connection with the
                                      “suit”;

                                      (c) Notify any other insurer whose coverage is available to
                                      the indemnitee; and

                                      (d) Cooperate with us with respect to coordinating other
                                      applicable insurance available to the indemnitee; and

                            (2) Provides us with written authorization to:

                                      (a) Obtain records and other information related to the
                                      “suit”; and

                                      (b) Conduct and control the defense of the indemnitee in
                                      such “suit.”

Compl. Ex. 24 at 99-100, ECF No. 1-24.

         The issue of whether an insurer is required to provide coverage and/or a defense under

materially similar contract provisions (in a case involving similarly situated parties) was addressed

by the United States District Court for the Middle District of Pennsylvania in Penn Nat’l Ins. v.

HNI Corp., 482 F. Supp. 2d 568, 609 (M.D. Pa. 2007).7 In Penn Nat’l, a party (Hearth and Home)


7
  The Court notes that the district judge in Penn Nat’l adopted the magistrate judge’s report and recommendation in
that matter in its entirety, Penn Nat’l, 482 F. Supp. 2d at 580, and the Court’s citation to that case herein will primarily
look to the analysis set forth in the report and recommendation.

                                                            21
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 22 of 25




asserted that it was an indemnitee, pursuant to an “insured contract,” of a named insured, and

argued that it was thus entitled to coverage and a defense under an “insured contract” exception to

a “contractual liability” exclusion contained within the named insured’s insurance policy. Penn

Nat’l, 482 F. Supp. 2d at 610. The Penn Nat’l court explained:

        Although the indemnity provision of the Independent Contractor Agreement is an
        “insured contract,” Hearth and Home is, nevertheless, not entitled to coverage
        and/or a defense under the “insured contract” exception to the contractual liability
        exclusion in the Policy. Haldeman, as the named insured, is entitled to coverage
        and a defense for claims that fall within the “insured contract” exception to the
        contractual liability exclusion of the Policy. However unless Hearth and Home is
        an additional insured under the Policy it is not entitled to coverage and a defense
        for claims that fall within the “insured contract” exception to the contractual
        liability exclusion of the Policy.

Id. at 609-10. The Penn Nat’l court ultimately held that Hearth and Home was not an additional

insured. Id. at 614. Hearth and Home was thus not entitled to coverage and a defense for claims

that fall within the “insured contract” exception to the contractual liability exclusion of the policy

at issue in that case.

        The Penn Nat’l court also independently looked, however, to whether Home and Hearth

was entitled to a defense as an indemnitee of the named insured pursuant to another provision,

specifically a “provision providing a defense for an indemnitee” that is materially similar to the

one provided in the Policy (and quoted above from the Complaint at Compl. Ex. 24 at 99-100,

ECF No. 1-24). See id. at 609 (“We conclude that Hearth and Home is not a named additional

insured under the Policy. That conclusion, however, does not end the inquiry as to whether Hearth

and Home is entitled to a defense and/or indemnity under the Policy on the basis, as Hearth and

Home argues, that it is entitled to coverage under the policy as an indemnitee of Haldeman, that it

is an additional insured under the Automatic Additional Insured Endorsement, and that it is entitled

to the status of an additional insured under the Unintentional Errors or Omissions provision in the



                                                 22
          Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 23 of 25




policy.”). The Penn Nat’l court ultimately determined that Hearth and Home was not entitled to a

defense pursuant to the provision in the policy relating to the defense of an indemnitee because

Hearth and Home failed to establish that each condition of the provision had been met in that case.

Id. at 610-11.

         Under the provisions at issue in this case, as in Penn Nat’l, it is only an insured that may

attempt to rely on the Policy’s “insured contract” exception to the “contractual liability” exclusion

in situations where, inter alia, the insured has assumed, under an “insured contract,” the tort

liability of another party to pay for “bodily injury” or “property damage” to a third person or

organization. The Court thus agrees with MMIC that, because the Court has found that Mosites

fails to set forth a sufficient interest in this case with respect to its purported status as an “additional

insured” under the Policy, Mosites also fails to set forth an interest in this litigation in the form of

a claim that it may be entitled to indemnity and/or a defense under the “insured contract” exception

to the “contractual liability” exclusion. The Court agrees with Mosites, however, that Mosites may

have a sufficient, and independent, interest in this litigation as an indemnitee of Howard’s Towing

pursuant to the provision of the Policy that provides for a defense for an indemnitee,8 specifically

as an indemnitee under the Service Agreements entered into by Howard’s Towing and Mosites

which contain a provision requiring Howards’ Towing to defend and indemnify Mosites.

         Because Mosites may constitute an indemnitee of Howard’s Towing under potential

“insured contracts,” i.e. the Service Agreements, because MMIC is providing a defense to

Howard’s Towing (subject to a reservation of rights) in a lawsuit, i.e. the Waldron matter, where

Mosites is also named as a defendant, and because the Service Agreements and the damages sought




8
  That provision does not explicitly require that the indemnitee be an “insured” or “additional insured” under the Policy
to be entitled to a defense.

                                                          23
         Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 24 of 25




thereunder are directly at issue in this litigation,9 the Court finds that Mosites sets forth a non-

conclusory, non-speculative interest in this litigation. Specifically, Mosites has an interest in

attempting to establish that it is entitled to a defense from MMIC under the provision of the Policy

that provides for a defense of an indemnitee of Howard’s Towing. As the issue of whether the

Service Agreements entered into between Howard’s Towing and Mosites are “insured contracts”

is a central issue in this litigation, the Court is not inclined to resolve it at this time, especially

where: (1) the only argument raised by MMIC with respect to this issue is by way of a relatively

short footnote; and (2) Howard’s Towing has not yet had a chance to speak to the issue. Further,

in challenging Mosites’ assertion that its indemnitee status entitles it to intervention in this matter,

MMIC relies almost entirely on its argument that Mosites is not an “additional insured” under the

Policy and that Mosites thus cannot rely on the “insured contract” exception to the “contractual

liability” exclusion, and does not materially address the provision of the Policy providing for a

defense for an indemnitee. Accordingly, the Court is also not inclined to address, or deny the

Motion to Intervene on the basis of, any potential failure to meet each of the numerous

requirements of that provision at this time. The Court’s decision to grant Mosites’ Motion to

Intervene is without prejudice to such issues being addressed at a later date, if warranted.

        The Court finds that the Motion to Intervene is timely, that Mosites has an interest in this

litigation in that it may be entitled to a defense under the express terms of the Policy as Howard’s

Towing’s indemnitee, that this litigation clearly poses a threat to that interest as the “insured

contract” issue will be resolved by way of this litigation, and that no other party adequately



9
  See Compl. ¶ 85, ECF No. 1 (averring that “the contractual indemnity cross-claims asserted against Howard’s
[Towing] are excluded from coverage pursuant to the ‘Contractual’ Exclusion in the Garage Form and the ‘Contractual
Liability’ Exclusion in the CGL Form, as the contractual indemnity provisions set forth in the Mosites Service
Agreements do not expressly assume liability in clear and unambiguous terms for third-party negligence and,
therefore, do not constitute an ‘insured contract’ within the ‘insured contract’ exceptions to the ‘Contractual’ and
‘Contractual Liability’ Exclusions.” (emphasis added)).

                                                        24
           Case 2:20-cv-01406-RJC Document 18 Filed 08/31/21 Page 25 of 25




represents Mosites’ interest in the instant litigation. The Court finds that Mosites sets forth a

sufficient interest in this litigation, consistent with the Court’s analysis above, and will thus grant

Mosites’ Motion to Intervene.10

     IV.      Conclusion

           For the reasons discussed above, the Court will grant Mosites’ Motion to Intervene. An

appropriate Order of Court follows.

                                                                         BY THE COURT:

                                                                         s/Robert J. Colville_______
                                                                         Robert J. Colville
                                                                         United States District Judge

DATED: August 31, 2021

cc: All counsel of record




10
  Because the Court will grant Mosites’ Motion to Intervene consistent with its analysis in this Memorandum Opinion,
the Court declines to consider Mosites’ assertion, in a single sentence and with no substantive explanation, that it is
an indispensable party to this action and must be joined under Fed. R. Civ. P. 19(a).

                                                         25
